In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-1066V
                                     Filed: December 19, 2016
                                         Not for Publication

*************************************
KATHY CASTANEDA,                          *
on behalf of N.A.C., a minor child,       *
                                          *
               Petitioner,                *
                                          *      Interim attorneys’ fees and costs
 v.                                       *      decision; reasonable attorneys’ fees
                                          *      and costs
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
               Respondent.                *
                                          *
*************************************
Andrew D. Downing, Phoenix, AZ, for petitioner.
Alexis B. Babcock, Washington, DC, for respondent.

MILLMAN, Special Master


          DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS 1

        On November 29, 2016, petitioner filed a motion requesting interim attorneys’ fees and
costs for the work completed by her previous attorney, Anne Toale. Petitioner requests
$12,597.70 in interim attorneys’ fees and $1,419.77 in interim attorneys’ costs, for a total request
of $14,017.47. No decision on entitlement has been issued.

       On December 19, 2016, respondent filed a response to petitioner’s motion explaining that
she “does not oppose an interim award of reasonable attorneys’ fees and costs under Avera for

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
the work performed by Ms. Toale.” Resp’t’s Resp. at 2. Respondent asks the undersigned to
“exercise her discretion and determine a reasonable award for interim attorneys’ fees and costs.”
Id. at 3.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
42 U.S.C. § 300aa-15(e)(1). It is not necessary for a petitioner to prevail in the case-in-chief in
order to receive a fee award as long as petitioner brought the claim in “good faith and there was a
reasonable basis for the claim.” Id. The special master has “wide discretion in determining the
reasonableness” of attorneys’ fees and costs. Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34
(1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994); see also Saxton ex rel. Saxton v. Sec’y of HHS, 3
F.3d 1517, 1519 (Fed. Cir. 1993) (“Vaccine program special masters are also entitled to use their
prior experience in reviewing fee applications.”).


        Based on her experience and review of the billing records submitted by petitioner, the
undersigned finds that petitioner’s interim attorneys’ fees and costs request is reasonable. The
undersigned GRANTS petitioner’s motion for interim attorneys’ fees and costs. Accordingly,
the court awards $14,017.47, representing interim attorneys’ fees and costs. The award shall be
in the form of a check made payable jointly to petitioner and Maglio Christopher & Toale, P.A.
in the amount of $14,017.47.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: December 19, 2016                                                   s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2